Case 2:19-cv-01489-RSM Document 14 Filed 10/15/19 Page 1 of 2

one FILED ENTERED
~-ennme LODGED RECEIVED

OCT 15 2019

AL SEATILE
CLERK U.S, DISTRICT COURT
ay WESTERN DISTRICT OF WASHINGTON
DEPUTY

 

   

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___ Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-cv-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

I, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, declare under penalty of perjury that the
following facts are true and correct to the best of my information and belief:

1. Lam the plaintiff in this action.

2. A complaint was filed herein on LAW OFFICES OF DAVID P. TRACY & ZOTTMAN and service
of process was had on the defendants attorney LAW OFFICES OF DAVID P. TRACY & ZOTTMAN
on 9/18/2019.

3. More than twenty one (21) days have elapsed since the defendant in this action

served, and the defendant has failed to plead or otherwise defend as provided by the Federal

 
Case 2:19-cv-01489-RSM Document 14 Filed 10/15/19 Page 2 of 2

Rules of Civil Procedure.

(o : De § }

 
   

o> Gt
a bu Va fs
Plaintiff

 

 
